Citation Nr: 0730377	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  03-30 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that rating decision, the RO 
denied the veteran's petition to reopen his claim for service 
connection for low back disability.

In January 2004, the veteran testified before a Decision 
Review Officer (DRO) at the RO.  In September 2005, the 
veteran testified at a video conference hearing before the 
undersigned.  In December 2005, the Board reopened the 
veteran's claim and remanded the appeal for further 
development.


FINDINGS OF FACT

1.  Scoliosis of the spine was noted at the time of the 
veteran's entrance into service; the scoliosis chronically 
worsened in service.

2.  The veteran's current low back disability is 
etiologically related to the aggravation of the veteran's 
scoliosis in service.


CONCLUSION OF LAW

Low back disability was incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that VA has complied with the foregoing 
notification obligations in this case.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The record shows that the veteran was 
issued VCAA notification letters in May 2004, August 2004, 
and January 2006, which collectively fulfilled the provisions 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; the 
information and evidence the claimant is expected to provide; 
and to provide any evidence in his possession that pertains 
to the claim.

Although the VCAA notification letters of record failed to 
provide notice of the type of evidence necessary to establish 
a disability rating or an effective date for the claim on 
appeal, such failure is harmless because, as will be 
explained below in greater detail, the preponderance of the 
evidence is against the veteran's claim.  Thus, any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, complete VCAA notice 
was not provided until the January 2006 VCAA letter.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the U.S. 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified, the burden shifts to VA 
to demonstrate that the error was not prejudicial.

In this case, the timing error with respect to VCAA notice is 
presumed prejudicial, but the Board finds that this 
presumption has been rebutted by the record.  Specifically, 
by providing complete VCAA notice in January 2006, and by 
readjudicating the claim in the March 2007 supplemental 
statement of the case, the RO cured the timing error.  See 
Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept. 17, 
2007) (where otherwise adequate VCAA notice is followed by 
the issuance of a readjudication decision (such as a 
supplemental statement of the case), any timing error is 
cured, precluding the need for a harmless error analysis).  
See also Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(holding that a supplemental statement of the case that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision).

In this case, the veteran has been provided the opportunity 
to respond to the VA correspondences and over the course of 
the appeal has had multiple opportunities to submit and 
identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  In March 2007, the 
veteran indicated that he had no other information or 
evidence to submit.  Any timing error has been cured, and any 
such error has not affected the essential fairness of the 
adjudication.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes private 
records, records from the Social Security Administration 
(SSA), and VA medical records, including April 2006 and 
October 2006 VA opinions that were obtained pursuant to the 
Board's December 2005 remand.  After review of the October 
2006 opinion, the Board finds that it answers the questions 
presented by the Board and provides competent, non-
speculative evidence regarding whether the veteran's current 
low back disability is related to service.  Thus, there is no 
duty to obtain another opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duties to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  With chronic disease shown as such in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. 
§ 3.303(b).  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  Id.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is to 
be established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b). 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background

The veteran contends that he currently has a back disability 
that was exacerbated by service.  In his hearing at the RO, 
the veteran specifically asserted that his back disability 
was aggravated by basic training, cold weather, and lifting a 
generator.  The veteran also noted that he was attacked in a 
"blanket party."  In an October 2000 letter, the veteran 
reported that his back was also injured in a 1991 motor 
vehicle accident (MVA) and in a 1994 slip and fall accident.  
The veteran has submitted multiple lay statements regarding 
the severity of his back pain and the history of his back 
pain.

Medical records received prior to the veteran's entrance into 
service document that the veteran was involved in a MVA in 
1957, when he was a child.  The document notes that the 
veteran had complained of low back pain.  In an October 1957 
treatment document, a physician found that the veteran had 
traumatic myositis of the erector spine muscles.

In a February 1968 report of medical examination, completed 
prior to his entrance into service, the veteran was found to 
have moderate scoliosis.  In his report of medical history 
completed at this time, the veteran indicated that he did not 
have a history of recurrent back pain.

Service medical records reveal that the veteran sought 
treatment for back pain.  X-ray studies taken in June 1968 
did not reveal any osseous abnormality and a physical 
examination was completely normal.  An August 1969 X-ray 
report indicates that the veteran complained of lower back 
pain, but X-rays revealed no evidence of bone or joint 
pathology.  In a September 1969 treatment record, a clinician 
found that the veteran had lower back pain, but did not 
diagnosis any specific disability.

In April 1970, while still in service, the veteran was 
admitted to the Pittsburgh VA hospital due to acute onset of 
low back pain.  The veteran was placed in a body jacket and 
had immediate relief of the pain.  X-rays showed lumbosacral 
straightening and a slight amount of rotational scoliosis.  
The diagnosis was lumbosacral strain.  He was discharged from 
the hospital in June 1970.

In his July 1970 report of medical history, completed at the 
time of separation from service, the veteran noted his back 
problems, but the report of medical examination completed at 
this time did not note any back disability.  

After separation from service, the veteran underwent a VA 
examination in February 1971.  The examiner found that the 
veteran had a herniated lumbar disc by history, in remission.  

Subsequent private medical records document the veteran's 
treatment for a back disability.  A July 1992 magnetic 
resonance image (MRI) revealed that the veteran had 
degenerative disc disease at L4-5 and L5-S1 without disc 
herniation.  The veteran underwent a Connecticut Disability 
Determination Services examination in March 2001.  The 
medical doctor performing the examination noted that the 
veteran was purportedly informed in service that he had a 
degenerated disc at L4-5.  

In a May 2001 private treatment record, a medical doctor 
noted that the veteran's previous occupation was installing 
kitchen and bathroom materials, which did involve a 
significant amount of heavy lifting.  A June 2001 private 
treatment record reveals that the veteran fell down some 
concrete stairs in 1987, hitting the center of his back; that 
in 1991, he was in an MVA, which caused resulting severe back 
pain; and that in 1994 he fell, sustaining a low back injury.  
In an October 2002 private treatment record, the veteran was 
noted to have a long and complicated history of cervical and 
lumbar spine problems dating back to the 1960s.

The veteran submitted a June 2004 medical opinion from one of 
his treating physicians.  The physician noted that he had 
reviewed the veteran's history, including the history of 
scoliosis and back pain that required hospitalization (in 
April 1970).  He indicated that the veteran had experienced 
persistence of this back pain since service.  He opined that 
the veteran's time in service exacerbated an underlying 
condition of scoliosis to the point where he was totally 
disabled.  He noted that the veteran had had no other 
conditions or situations in his life that would otherwise 
have caused this type of exacerbation, that he was not in 
heavy manual labor, and that he had not been involved in any 
significant traumas.  Therefore, the physician found that the 
veteran's time in service had clearly impacted negatively 
upon his underlying scoliosis and caused persistent low back 
pain and mid back pain.

The veteran underwent a VA examination in April 2006.  The 
examiner reviewed the veteran's medical records.  The 
examiner noted that the veteran was in an MVA prior to 
service, that the veteran was found to have scoliosis upon 
entry into service, and that he was hospitalized for back 
pain during service.  The examiner also noted that the 
veteran was a poor historian.  

The examiner found that there was evidence that the veteran 
currently had degenerative disc disease and a chronic lumbar 
strain.  The examiner opined that "this current low back 
condition, especially lumbar strain is at least as likely as 
not related to the service-connected and exacerbated by the 
injury occurred in 1970."  Further, he opined that the 
veteran had an injury at age 6 with chronic strain and that 
this injury was at least as likely as not aggravated by 
service.  

A second examiner provided a medical opinion in this case in 
October 2006.  The examiner reviewed the claims files, 
including pertinent pre-service, service and post-service 
medical records.  After such review, he opined that it was 
clear that the veteran had developmental scoliosis and that 
review of the service medical records indicated that he had 
experienced aggravation of back pain in service; therefore, 
the veteran's low back disorder had undergone aggravation 
during service.  

He then indicated that it was difficult to say with medical 
certainty that the aggravation was clearly and unmistakably 
due to natural progress of the disease.  He highlighted, 
however, that the veteran was found to have a normal spine 
and had a normal neurological examination upon separation 
from service and that the February 1971 VA examination 
indicated normal findings.  In addition, the scoliosis, per a 
1957 X-ray study, was in the lower thoracic, and not in the 
lumbosacral, spine where his in-service scoliosis was.  He 
noted that in-service X-rays were non-revealing.  Based on 
these findings, he opined that it was as likely as not that 
the aggravation was due to the "natural course" of the 
disease.

Regarding the intercurrent injuries, the examiner noted that 
review of medical records from the 1990s suggested that the 
lumbosacral and cervical spine "[disabilities] were more 
likely than not related to the 12/1991 MVA given the 
acuteness of the presentation to neurology and 
chiropractor."  Therefore, it was more likely than not the 
veteran's current lumbosacral spine degenerative disc disease 
was related to the post-service MVA.

Analysis

The record demonstrates that a back disorder (scoliosis) was 
noted on entrance into service.  The presumption of soundness 
consequently does not attach.

Notably, however, medical opinions on file indicate that the 
veteran's scoliosis did undergo chronic worsening in service.  
The June 2004 private examiner and April 2006 VA examiner 
both concluded that the veteran's pre-existing back 
disability was aggravated by service.  The October 2006 
examiner also believed the veteran's back disorder underwent 
aggravation in service, and was not able to conclude that the 
worsening in service was clearly and unmistakably due to the 
natural progress of the disease.

Given the above, the Board finds that the veteran's pre-
existing scoliosis underwent aggravation in service.  

The Board points out that the June 2004 and April 2006 
examiners also clarified that the veteran's current low back 
disorder is related to the back problems experienced by the 
veteran in service.  The Board finds that those opinions are 
supported by the testimony of the veteran and the statements 
of his relatives and acquaintances concerning his 
symptomatology from service to the present.  While the Board 
acknowledges that the October 2006 examiner believed the 
veteran's current low back disorder was instead the product 
of post-service insults to the region, given that the June 
2004 and April 2006 examiners were cognizant of those post-
service injuries (although they did not specifically account 
for those incidents), the Board finds no solid basis for 
according greater probative to the October 2006 opinion 
versus the other opinions on file.

In short, the Board finds that the evidence supportive of the 
claim is in equipoise with that against the claim.  In such a 
situation, the benefit of the doubt is to be given to the 
veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  The appeal is granted.







ORDER

Entitlement to service connection for a low back disability 
is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


